Lyon, J.
The parties submitted certain questions affecting their pecuniary relations to each other, to the circuit court for its determination. This was done without action, pursuant to E. S. sec. 2788. This appeal is by the plaintiff from the decision by the circuit court of the question so submitted.
Sec. 2788 provides that, when such a submission is made, “it must appear by affidavit that the controversy is real, and the proceedings in good faith to determine the rights of the parties.” The required affidavit is essential to the jurisdiction of the court to render a valid judgment on the matters submitted. Without it, the decision of the court is not *526a judgment which can be enforced as a judgment in an action, or which may be appealed. At most, it is a mere award, as in a common-law arbitration.
This record contains no such affidavit, and it is conceded that none was made. Hence no appeal lies from the decision of the circuit court.
By the Gov/rt.— The appeal is dismissed.